[Cite as State v. Yates, 2019-Ohio-2631.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                                SENECA COUNTY


STATE OF OHIO,

        PLAINTIFF-APPELLEE,                                CASE NO. 13-19-08

        v.

DAVID A. YATES,                                            OPINION

        DEFENDANT-APPELLANT.


STATE OF OHIO,

        PLAINTIFF-APPELLEE,                                CASE NO. 13-19-09

        v.

DAVID A. YATES,                                            OPINION

        DEFENDANT-APPELLANT.


                 Appeals from Seneca County Common Pleas Court
                   Trial Court No. 14 CR 0281 and 15 CR 0002

                                      Judgments Affirmed

                               Date of Decision: July 1, 2019


APPEARANCES:

        David A. Yates, Appellant
Case Nos. 13-19-08, 13-19-09



SHAW, J.

       {¶1} Defendant-appellant, David A. Yates (“Yates”), brings these appeals

from the February 7, 2019, judgments of the Seneca County Common Pleas Court

denying Yates’s petitions for postconviction relief in trial court case numbers

14CR0281, and 15CR0002. On appeal, Yates argues that the trial court erred by

failing to make sufficient findings of fact and conclusions of law when denying his

petitions for postconviction relief.

                                       Background

       {¶2} On December 3, 2014, Yates was indicted in trial court case 14CR0281

for seven counts of Theft from an Elderly Person in violation of R.C.

2913.02(A)(3)/(B)(3), all felonies of the fifth degree, and three counts of Theft from

an Elderly Person in violation of R.C. 2913.02(A)(3)/(B)(3), all felonies of the

fourth degree. The indictment alleged that Yates had stolen, by deception, various

amounts of money from numerous elderly people over a period of time.

       {¶3} On January 1, 2015, Yates was indicted in trial court case 15CR0002

for one count of Theft from an Elderly Person in violation of R.C.

2913.02(A)(3)/(B)(3), a felony of the fourth degree, and one count of Theft in

violation of R.C. 2913.02(A)(3)/(B)(2), a felony of the fifth degree.

       {¶4} On June 9, 2015, Yates entered into a written, negotiated plea

agreement wherein he agreed to plead guilty to all the counts in both indictments,

                                          -2-
Case Nos. 13-19-08, 13-19-09


and in exchange, the State agreed to a joint sentencing recommendation wherein

Yates would be placed on community control for five years, with some specified

conditions including 120 days of local incarceration.                         The joint sentencing

recommendation indicated that if Yates violated his community control, he would

face an aggregate 104 months in prison, accounting for prison terms on all the counts

(though not maximum prison terms), and consecutive sentences on all of the

counts.1 The plea agreement was accepted by the trial court and Yates was found

guilty of the charges. He was sentenced in accordance with the joint sentencing

recommendation on September 17, 2015, and placed on community control.

        {¶5} Over the course of 2016, the State filed three sets of allegations

contending that Yates had violated his community control by:                                 possessing

marijuana, possessing Vicodin without a prescription, stealing a bike,2 stealing

prescription medication from an 84 year old woman, stealing $700 from an 80 year

old woman, stealing $700 and damaging a fence belonging to an 81 year old woman,

and stealing $200 from another woman.3




1
  There were initially some misstatements regarding the aggregate prison terms of the counts amounting to
what would be a 114 month prison term. But the State was seeking 86 months in prison total on the
14CR0281 case, and 18 months in prison total on the 15CR0002 case, consecutive to each other, which
amounts to 104 months—the amount of time that Yates was ultimately given.
2
  It is not clear whether this was a bicycle or a motorcycle, presumably the former.
3
  The allegations of the purported community control violations were filed April 5, 2016, July 8, 2016, and
November 17, 2016.

                                                   -3-
Case Nos. 13-19-08, 13-19-09


           {¶6} Yates proceeded to a hearing on the alleged violations on September

15, 2017.4 At the hearing he admitted that he had violated his community control

by possessing marijuana, stealing prescription medication from an elderly woman,

stealing $700 and damaging a woman’s fence, and stealing $200 from another

woman. The remaining allegations were dismissed by the State. As a result of the

admissions, Yates was found to be in violation of his community control, and his

“reserved” aggregate prison term of 104 months was imposed. Judgment entries

memorializing Yates’s prison term were filed September 15, 2017. Yates did not

file timely appeals of the judgments revoking his community control and sentencing

him to prison.

           {¶7} Nearly a year later, on August 28, 2018, Yates filed notices of appeal

with this Court, and motions for leave to file his appeals of the September 15, 2017,

judgment entries. This Court denied Yates’s motions for leave on October 11, 2018,

finding that he did not have good cause to file delayed appeals. Yates filed motions

for reconsideration, which this Court similarly denied on November 9, 2018.

           {¶8} While the appeals before this Court were pending, Yates filed petitions

for postconviction relief in both trial court cases arguing, inter alia, that he suffered

from Bipolar Disorder, PTSD, and Depression, that these disorders prevented him

from having the requisite mental culpability to commit the charged crimes, and that



4
    The final hearing was continued multiple times.

                                                      -4-
Case Nos. 13-19-08, 13-19-09


his attorney was ineffective for failing to raise these and related issues before the

trial court.

       {¶9} On November 9, 2018, Yates filed motions for summary judgment on

his petitions, arguing that he was entitled to relief and that the State had failed to

respond. If he was not granted summary judgment, Yates requested that he be at

least granted a hearing. He also requested findings of fact and conclusions of law

pursuant to the postconviction relief statute.

       {¶10} On January 28, 2019, the State filed responses to Yates’s motions for

summary judgment, contending that this Court had denied Yates’s motions for leave

to appeal, and his requests for reconsideration. The State summarily contended that

Yates’s motions were without merit and should be denied by the trial court.

       {¶11} On February 7, 2019, the trial court filed judgment entries denying

Yates’s petitions for postconviction relief, stating in pertinent part as follows.

       The Court has reviewed the files, the pleadings, and response
       from the State of Ohio. Further, based upon an identical issue
       that was previously raised with the Court of Appeals, and with
       the Court of Appeals decision filed on October 12, 2018, the Court
       finds defendant’s Petition * * * not to be well taken.

(Docs. 91; 68). It is from these judgments that Yates appeals, asserting the

following assignment of error for our review.

                             Assignment of Error
       The trial court committed prejudicial error when it denied
       appellant’s postconviction petition without making the statutory
       mandated findings of fact and conclusions of law.

                                          -5-
Case Nos. 13-19-08, 13-19-09



       {¶12} On appeal, Yates argues that the trial court erred by failing to make

sufficient findings of fact and conclusions of law when denying his petitions for

postconviction relief. More specifically, Yates argues that the trial court’s entries

denying his petitions were conclusory. In addition, Yates contends that the trial

court’s statement that it had reviewed the response from the State of Ohio could not

be true because the State did not file a response. Further, Yates argues that the trial

court’s statement that he made identical claims on appeal was inaccurate.

                                 Standard of Review

       {¶13} “    ‘    “[A]    trial    court’s     decision   granting     or    denying

a postconviction petition filed pursuant to R.C. 2953.21 should be upheld absent an

abuse of discretion; a reviewing court should not overrule the trial court’s finding

on a petition for postconviction relief that is supported by competent and credible

evidence.” ’ ” State v. Baker, 3d Dist. Auglaize No. 2-16-07, 2016-Ohio-5669, ¶ 10,

quoting State v. Sidibeh, 10th Dist. Franklin No. 12AP-498, 2013-Ohio-2309, ¶ 7,

quoting State v. Gondor, 112 Ohio St. 3d 377, 2006-Ohio-6679, ¶ 58. An abuse of

discretion   implies   the    trial    court     acted   unreasonably,    arbitrarily,   or

unconscionably. State v. Adams, 62 Ohio St. 2d 151, 157 (1980).

                                        Analysis

       {¶14} In this case, Yates did not file timely direct appeals with this Court

from the trial court’s final judgments revoking his community control and imposing

                                           -6-
Case Nos. 13-19-08, 13-19-09


his aggregate prison term. Subsequently, Yates filed petitions for postconviction

relief with the trial court, arguing, inter alia, that he received ineffective assistance

of counsel with respect to his original convictions in both trial court cases. He

contended that his counsel failed to address potential mental health issues prior to

entering his pleas.

       {¶15} Notably, the doctrine of res judicata places a significant restriction on

the availability of postconviction relief. State v. Baker, 3d Dist. Auglaize No. 2-16-

07, 2016-Ohio-5669, ¶ 13, citing State v. Sidibeh, 10th Dist. Franklin No. 12AP-

498, 2013-Ohio-2309, ¶ 12. “ ‘Under the doctrine of res judicata, a final judgment

of conviction bars a convicted defendant who was represented by counsel from

raising and litigating in any proceeding except an appeal from that judgment, any

defense or any claimed lack of due process that was raised or could have been raised

by the defendant at the trial, which resulted in that judgment of conviction, or on an

appeal from that judgment.’ ” (Emphasis deleted.) State v. Cole, 2 Ohio St. 3d 112,

113 (1982), quoting State v. Perry, 10 Ohio St. 2d 175 (1967) at paragraph nine of

the syllabus. “Res judicata also implicitly bars a petitioner from ‘re-packaging’

evidence or issues which either were, or could have been, raised in the context of

the petitioner’s trial or direct appeal.” (Emphasis added.) State v. Hessler, 10th

Dist. Franklin No. 01AP-1011, 2002-Ohio-3321, ¶ 37.




                                          -7-
Case Nos. 13-19-08, 13-19-09


         {¶16} In this case, Yates attempts to contend that his mental health issues

were unknown or not discoverable at the time of trial, or during timely direct

appeals, but the record does not support this contention. These issues could have

been raised during trial and are thus barred by res judicata. For this reason alone

we could find that the trial court did not err in denying his petitions for

postconviction relief.

         {¶17} Nevertheless, as to the trial court’s actual findings made in denying

Yates’s petitions, which Yates contends were inadequate, the trial court stated that

in reaching its decision to deny Yates’s petitions, it had reviewed the files,

pleadings, and the response from the State of Ohio.5 The trial court also referenced

Yates’s failed attempt at a delayed appeal, indicating that Yates had made the same

arguments to this Court. While Yates contends that he did not make the same

arguments to this Court, his claim is barred by res judicata because he could have

raised it to this Court even if he did not, which seems to be what the trial court was

likely stating in its entries denying his petitions. Yates may feel that the trial court’s

findings of fact and conclusions of law were inadequate, but the trial court’s denials

were not an abuse of discretion where the trial court had reviewed the record and

Yates could have raised his issues to the trial court previously or on direct appeal.




5
  Contrary to Yates’s claim that the State did not file any response in this matter, the State did, in fact, file a
response to Yates’s summary judgment motions.

                                                       -8-
Case Nos. 13-19-08, 13-19-09


       {¶18} In addition, we cannot find that the trial court failed to comply with

the statute requiring findings of facts and conclusions of law. Although the trial

court could have written a more thorough analysis to make its decision clearer, the

trial court’s determination was not so deficient as to prevent meaningful review.

Therefore, Yates’s assignment of error is overruled.

                                   Conclusion

       {¶19} For the foregoing reasons, Yates’s assignment of error is overruled

and the judgment of the Seneca County Common Pleas Court is affirmed.

                                                              Judgment Affirmed

ZIMMERMAN, P.J. and WILLAMOWSKI, J., concur.

/jlr




                                        -9-